           Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
          CHAMBERS OF                                               6500 Cherrywood Lane
       TIMOTHY J. SULLIVAN                                         Greenbelt, Maryland 20770
 UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593



                                        February 23, 2021
LETTER TO COUNSEL:

       RE:      Bruce P. v. Andrew M. Saul, Commissioner of Social Security
                Civil No. TJS-19-3433

Dear Counsel:

       On December 2, 2019, Plaintiff Bruce P. petitioned this Court to review the Social Security
Administration’s final decision to deny his claim for disability insurance benefits (“DIB”) and
supplemental security income (“SSI”). ECF No. 1. The parties have filed cross-motions for
summary judgment. ECF Nos. 16 & 19. These motions have been referred to the undersigned with
the parties’ consent pursuant to 28 U.S.C. § 636 and Local Rule 301.1 Having considered the
submissions of the parties, I find that no hearing is necessary. See Loc. R. 105.6. This Court must
uphold the decision of the agency if it is supported by substantial evidence and if the agency
employed the proper legal standards. 42 U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d
632, 634 (4th Cir. 2015). Following its review, this Court may affirm, modify, or reverse the
Commissioner, with or without a remand. See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S.
89 (1991). Under that standard, I will grant the Commissioner’s motion and deny the Plaintiff’s
motion. This letter explains my rationale.

       In his applications for DIB and SSI, Bruce P. alleged a disability onset date of September
14, 2016. Tr. 16. His applications were denied initially and upon reconsideration. Id. Bruce P.
requested an administrative hearing and a hearing was held on December 20, 2018, before an
Administrative Law Judge (“ALJ”). Tr. 33-51. In a written decision dated January 4, 2019, the
ALJ found that Bruce P. was not disabled under the Social Security Act. Tr. 16-27. The Appeals
Council denied Bruce P.’s request for review, making the ALJ’s decision the final, reviewable
decision of the agency. Tr. 1-6.

        The ALJ evaluated Bruce P.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. §§ 404.1520, 416.920. At step one, the ALJ found that Bruce P. had
not engaged in substantial gainful activity since the alleged onset date, September 14, 2016. Tr.
18. At step two, the ALJ found that Bruce P. suffered from the following severe impairments:
varicose veins, obesity, diabetes mellitus, neuropathy, and history of right wrist fracture. Id. At
step three, the ALJ found Bruce P.’s impairments, separately and in combination, failed to meet
or equal in severity any listed impairment as set forth in 20 C.F.R., Chapter III, Pt. 404, Subpart


       1
        This case was originally assigned to Judge Deborah L. Boardman. On January 7, 2021, it
was reassigned to me.
            Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 2 of 7



P, App. 1 (“Listings”). Tr. 20-22. The ALJ determined that Bruce P. retained the residual
functional capacity (“RFC”) to:

          perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except
          the claimant can lift and carry 50 pounds occasionally and less than 25 pounds
          frequently. The Claimant can stand and walk for 6 hours in an eight-hour day and
          sit for 6 hours in an 8-hour day.

Tr. 22.

       At step four, relying on testimony provided by a vocational expert (“VE”), the ALJ
determined that Bruce P. was capable of performing past relevant work as a van driver and forklift
operator. Tr. 26. Accordingly, the ALJ found that Bruce P. was not disabled under the Social
Security Act. Tr. 26-27.

        Bruce P. argues that the ALJ made a number of errors that warrant remand, which the Court
summarizes as follows: (1) the ALJ substituted his judgment for Bruce P.’s treating providers; (2)
the ALJ failed to articulate a function-by-function analysis before determining the RFC; (3) the
ALJ failed to consider Bruce P.’s ability to perform work for an entire workday and workweek;
(4) the ALJ made inconsistent statements in the opinion regarding Bruce P.’s RFC; (5) the ALJ
failed to consider Bruce P.’s mood disorder as a severe impairment; (6) the ALJ failed to consider
whether Bruce P.’s use of a cane was medically necessary; and (7) the ALJ improperly found at
step four that Bruce P. could perform past relevant work. None of these arguments have merit.

        Bruce P.’s first argument is that the ALJ “effectively substituted his own judgment for
uncontroverted medical evidence.” ECF No. 16-1 at 8. He argues that the ALJ “utterly disregarded
the physical and mental limitations of the treating providers . . . in support of his own non-medical
conclusions.” Id. He accuses the ALJ of “playing doctor.” Id. An ALJ may not substitute his own
lay opinion for the opinion of a medical expert when evaluating the significance of clinical
findings. Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83, 108-09 (4th Cir. 2020). “In Social
Security disability cases, the ‘treating physician rule’ is well-established.” Id. at 106. Under the
regulations, an ALJ must “give more weight to medical opinions from [a claimant’s] treating
sources, since these sources are likely to be the medical professionals most able to provide a
detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique
perspective to the medical evidence that cannot be obtained from the objective medical findings
alone or from reports of individual examinations.” Id. (quoting 20 C.F.R. § 404.1527(c)(2)). An
ALJ must give “controlling weight” to the opinion of a treating physician regarding the nature and
severity of an impairment if “that opinion is (1) well-supported by medically acceptable clinical
and laboratory diagnostic techniques and (2) not inconsistent with the other substantial evidence
in the record.” Id. (internal quotation marks omitted). An ALJ is permitted to give little or no
weight to the opinion of a treating physician if there is persuasive contrary evidence, see Hunter
v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992), but the ALJ must discuss any contrary evidence with
specificity so that a reviewing court can conduct a meaningful review. Monroe v. Colvin, 826 F.3d
176, 191 (4th Cir. 2016). Even if an ALJ determines that a treating physician’s opinion is not
entitled to controlling weight, the ALJ must still “determine the appropriate weight to be accorded
to the opinion by considering ‘all of . . . the factors’ listed in the regulation, which include the

                                                 2
           Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 3 of 7



length of the treatment relationship, consistency of the opinion with the record, and the physician’s
specialization.” Id. (quoting 20 C.F.R.. § 404.1527(c)).

        The ALJ properly evaluated the opinions of Bruce P.’s treating physicians. The ALJ
explained that the November 2012 opinion of George Carter, C.R.N.P. was “unpersuasive.”2 Tr.
25. The ALJ explained that Mr. Carter’s restrictive opinion from 2012 (that Bruce P. was unable
to be on his feet for 6 hours a day, unable to frequently lift 10 pounds and occasionally lift 20
pounds, unable to stay on task more than 80 percent of the day, and unable to perform simple job
duties) was at odds with Bruce P.’s proven record of performing heavy work until 2016. Tr. 25. In
addition, the ALJ cited treatment records from 2018 that “the claimant had monofilament testing
and normal sensation in both feet” and “normal strength and movement of all extremities” with
normal gait and station, and no difficulty with ambulation. Id. Because Mr. Carter’s opinion was
inconsistent with Bruce P.’s work activities subsequent to 2012 and inconsistent with the results
of clinical examinations, the ALJ’s evaluation of Mr. Carter’s opinion as “unpersuasive” was
warranted.

         The same goes for the ALJ’s consideration of the October 2018 opinion of K. El-Bedawi,
M.D. Dr. El-Bedawi stated that Bruce P. could not be on his feet for six hours per eight-hour
workday, that he had significant restrictions in his ability to stoop, bend, climb, and crouch, and
that he would miss 30 days of work per year due to his symptoms. Tr. 25. The ALJ noted that this
restrictive opinion was not consistent with objective medical evidence. For instance, in May 2018,
imaging showed only mild osteoarthritis in Bruce P.’s knee. Id. And in July and September 2018,
treatment notes indicated that Bruce P.s’ “gait and station were normal and that his knee pain had
improved.” Tr. 26. Regarding Bruce P.’s right wrist, the ALJ stated that “imaging showed that the
claimant had a non-united fracture of the right wrist” and that it was “noteworthy” that Bruce P.
had been able to “perform work at the heavy exertional level for several decades, with no indication
of any functional limitations” and no record of any additional trauma that would have exacerbated
his wrist injury. Id. The ALJ acknowledged that Bruce P. had occasional issues of numbness in his
feet but also recognized that “these symptoms are only episodic in nature.” Id. The ALJ recounted
normal findings from treatment records in May and June 2018. Id. The ALJ explained that while
a decrease of Bruce P.’s exertional level from heavy to medium was appropriate, “the objective
evidence does not support the finding that the claimant’s limitations” require greater restrictions
than that. Id. The ALJ’s consideration of Dr. El-Bedawi’s opinion complied with the governing
legal standards and it is supported by substantial evidence.

        Bruce P.’s second argument is that the ALJ erred by failing to “articulate a function-by-
function analysis of physical RFC.” ECF No. 16-1 at 9. An ALJ must consider all of a claimant’s
“physical and mental impairments, severe and otherwise, and determine, on a function-by-function
basis, how they affect [the claimant’s] ability to work.” Thomas v. Berryhill, 916 F.3d 307, 311
(4th Cir. 2019), as amended (Feb. 22, 2019) (internal quotation marks and citation omitted). In


       2
         Bruce P. filed his applications for DIB and SSI on May 15, 2017, which allowed the ALJ
to consider the opinion of a nurse practitioner as an acceptable medical source. See Norris v. Saul,
No. 5:18-CV-02815-JMC, 2020 WL 205305, at *4 (D.S.C. Jan. 14, 2020) (“The regulations were
revised effective October 15, 2018 such that nurse practitioners will be considered acceptable
medical sources for claims filed on or after March 27, 2017.”) (citing 20 C.F.R. § 416.902).
                                                 3
          Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 4 of 7



doing so, the ALJ must provide “a narrative discussion describing how the evidence supports each
conclusion . . . .” SSR 96-8P, 1996 WL 374184 at *7 (July 2, 1996). Once the ALJ has completed
this function-by-function analysis, the ALJ can make a finding as to the claimant’s RFC. Id.;
Thomas, 916 F.3d at 311 (“Thus, a proper RFC analysis has three components: (1) evidence, (2)
logical explanation, and (3) conclusion.”).

        Here, the ALJ’s analysis of the medical evidence is detailed, clear, and well-supported by
citations to the record. Rather than recount the ALJ’s entire RFC analysis, the Court will consider
each of Bruce P.’s objections. Bruce P. argues that “the ALJ never discussed how [the claimant]
would be able to stand with evidence indicating the severity of his varicose veins.” ECF No. 16-1
at 10. The ALJ acknowledged that Bruce P.’s varicose veins constituted a severe impairment and
discussed the evidence in the record regarding the condition. Tr. 18, 24. In his summary of the
relevant medical records, the ALJ noted that Bruce P. denied experiencing any pain from the
varicose vein condition in May 2018 and reported only one episode of bleeding several months
prior to the visit. Tr. 24. In June 2018, examination revealed edema on his right lower leg with an
asymptomatic left lower leg. Id. Bruce P. underwent radiofrequency ablation of the right great
saphenous vein in August 2018. Id. In September 2018, treatment records documented that he had
minimal pain following the ablation and that he had experienced no further hemorrhage from the
varicose veins in his right lower leg. Id. Records indicate Bruce P. was “pleased with his post op
result.” Tr. 336. Bruce P.’s vascular surgeon recommended that he wear compression stockings
and elevate his legs at night, but did not recommend any further vascular intervention. Tr. 24.

        The ALJ explained that Bruce P.’s varicose veins (combined with his other impairments,
both severe and non-severe) required that he be limited to performing “less than the full range of
work at the medium exertion level.” Tr. 26. The ALJ specifically mentioned Bruce P.’s varicose
vein condition when he discussed why the State agency medical consultants’ assessments were
only partially persuasive. Tr. 25. The ALJ explained that, contrary to these assessments, Bruce P.’s
varicose veins were a severe impairment, and that it was necessary to restrict him to work at the
medium exertional level. Id. Contrary to Bruce P.’s argument, the ALJ “buil[t] an accurate and
logical bridge between the medical evidence of record and his conclusion.” ECF No. 16-1 at 11.
Because the ALJ adequately explained his RFC finding such that this Court can meaningfully
conduct its review, Bruce P.’s second argument is without merit. Bruce P. may disagree with the
ALJ’s conclusions, but it is not the function of this Court to reweigh the evidence. See, e.g.,
Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

        Bruce P.’s third argument is that the ALJ failed to account for his “ability to perform the
relevant functions 8 hours a day, for 5 days a week.” ECF No. 16-1 at 12. Inasmuch as this
argument relies on the opinions of Mr. Carter and Dr. El-Bedawi, it is unpersuasive. As explained
above, the ALJ properly discounted the opinions of these providers because they were not
consistent with objective medical evidence and with Bruce P.’s work activity up to 2016.

         Bruce P.’s fourth argument is that the ALJ’s “inconsistent statements” frustrate the Court’s
ability to review the RFC finding. ECF No. 16-1 at 13. This argument is without merit because the
statements that Bruce P. believes are “inconsistent” are not actually inconsistent. First, the ALJ
found the State agency consultants’ assessments only “partially persuasive” because, as the ALJ
explained, they were not sufficiently restrictive to account for all of Bruce P.’s limitations.

                                                 4
           Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 5 of 7



Whereas the State agency consultants opined that Bruce P. does not have severe impairments, the
ALJ found that he does have severe impairments and as a result he can only perform work at the
medium exertional level. Tr. 25. Bruce P. also notes that the ALJ stated that he was capable only
of performing less than a full range of medium work. At the same time, he notes, the ALJ’s RFC
appears to mirror the requirements of a full range of medium work. Any error by the ALJ in
characterizing the RFC as amounting to less than the full range of medium work (as opposed to
simply medium work) is harmless. The ALJ consistently expressed that Bruce P. is restricted in
his ability to work only in that he is limited to lifting and carrying 50 pounds occasionally and less
than 25 pounds frequently, that he can only stand and walk for six hours in an eight-hour day, and
that he could only sit for six hours in an eight-hour day. Any error by the ALJ in characterizing
this range of work as “less than the full range of work at the medium” exertional level instead of
“medium work” is not a basis for remand.3

        Bruce P.’s fifth argument is that the ALJ improperly failed to categorize his mood disorder
as a severe impairment. ECF No. 16-1 at 14. An impairment is considered “severe” if it
significantly limits the claimant’s ability to do basic work activities. See 20 C.F.R. §§ 404.1522,
416.922. The claimant bears the burden of proving that an impairment is severe. See Pass v.
Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). “[M]ere diagnosis says nothing about the severity of
[a] condition.” Corcoran v. Astrue, No. SKG-08-0913, 2009 WL 3100350, at *15 (D. Md. Sept.
22, 2009). Nonetheless, in the Fourth Circuit, establishing that an impairment is severe is not a
difficult hurdle to overcome. “‘[A]n impairment can be considered as ‘not severe’ only if it is a
slight abnormality which has such a minimal effect on the individual that it would not be expected
to interfere with the individual’s ability to work, irrespective of age, education, or work
experience.’” Evans v. Heckler, 734 F.2d 1012, 1014 (4th Cir. 1984) (quoting Brady v. Heckler,
724 F.2d 914, 920 (11th Cir. 1984)).

        The ALJ explained why he found that Bruce P.’s mood disorder is not a severe impairment.
Tr. 19. The ALJ noted that treatment records from November 2016 indicated that his “mood and
affect were normal, his recent and remote memory were normal and his judgment was good.” Tr.
19. Records from December 2016 revealed that Bruce P. “denied having any mental health
concerns.” And September 2018 treatment notes “showed that claimant was active and alert, his
mood was good, he was oriented to time, place and person and his judgment was good.” Id. The
ALJ went on to consider the four broad areas of mental functioning and found that Bruce P. had
no limitations in any of the areas. Tr. 20. In finding that Bruce P.’s mood disorder was not a severe
impairment, the ALJ complied with the governing legal standards. His decision is supported by
substantial evidence. Bruce P.’s argument is without merit.




       3
          Bruce P. also states that “the ALJ noted that [the claimant] performed heavy work until
2016.” ECF No. 16-1 at 13-14. He argues that this is “especially troublesome since the ALJ
concluded without any analysis that [the claimant] could perform his past relevant work at the
medium exertional level.” Id. The Court rejects this argument because it is not clear what error
Bruce P. complains of. Without a more specific argument about what error Bruce P. believes the
ALJ committed, the Court is unable to consider whether the argument has merit. Contrary to Bruce
P.’s statement that this is “clear error,” it is unclear to the Court what error he is even asserting.
                                                  5
           Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 6 of 7



        Bruce P.’s sixth argument is that the ALJ failed to consider whether his use of a cane was
necessary. ECF No. 16-1 at 15. During the administrative hearing, Bruce P. stated that he brought
a cane to the hearing because he had been prescribed a cane “about two years” prior to help him
keep his balance. Tr. 38. He testified that he used the cane chiefly because of the swelling and
nerve damage he experienced in his feet. Id. The record, however, does not indicate that Bruce P.
was ever prescribed a cane or that a medical provider recommended that he use a cane.4 Moreover,
as the ALJ noted, multiple treatment notes over time indicate that Bruce P.’s gait and station were
normal and that he had no difficulty with ambulation. Tr. 19, 22, 24. The ALJ also noted that the
numbness in Bruce P.’s feet was merely “episodic in nature,” and that physical examinations
conducted in May and June 2018 yielded normal findings. Tr. 26. The ALJ adequately considered
Bruce P.’s limitations. Bruce P. has not shown that any greater restrictions than those set forth in
the RFC determination (such as the use of a cane) are warranted given the evidence of record.
Bruce P.’s argument is without merit.

         Bruce P.’s seventh argument is that the ALJ erred at step four by finding that he could
perform his past relevant work. ECF No. 16-1 at 17-19. During the hearing, a VE testified that a
hypothetical individual with Bruce P.’s RFC could perform his past relevant work as a van driver
and forklift operator as those jobs are generally performed at the medium exertional level. Tr. 50.
The VE also testified that Bruce P. actually performed his past work at the heavy exertional level.
Tr. 40-41. “[U]nder the fourth step of the disability inquiry, a claimant will be found ‘not disabled’
if he is capable of performing his past relevant work either as he performed it in the past or as it is
generally required by employers in the national economy.” Pass v. Chater, 65 F.3d 1200, 1207
(4th Cir. 1995) (citing SSR 82–61; Martin v. Sullivan, 901 F.2d 650, 653 (8th Cir.1990) (“The two
tests [in SSR 82–61] are clearly meant to be disjunctive. If the claimant is found to satisfy either
test, then a finding of not disabled is appropriate.”)); see also Matthews v. Colvin, No. 1:10CV371,
2014 WL 459834, at *4 (M.D.N.C. Feb. 5, 2014) (“Thus, in undertaking the evaluation at step
four, the ALJ may consider whether the plaintiff can perform her past relevant work as she actually
performed it, or whether the plaintiff can perform her past relevant work as generally performed
in the national economy.”). Here, the ALJ properly relied on the VE’s testimony that work as a
van driver and forklift operator is generally performed at the medium exertional level. Because an
individual with Bruce P.’s RFC would be capable of performing such work, the ALJ properly
found that Bruce P. was capable of performing his past relevant work as it is generally performed.


       4
           SSR 96-9p provides:

       To find that a hand-held assistive device is medically required, there must be
       medical documentation establishing the need for a hand-held assistive device to aid
       in walking or standing, and describing the circumstances for which it is needed (i.e.,
       whether all the time, periodically, or only in certain situations; distance and terrain;
       and any other relevant information).

SSR 96-9p, 1996 WL 374185, at *7; see also Sanford v. Saul, No. 5:18-CV-2886-KDW, 2020 WL
633743, at *11 (D.S.C. Feb. 11, 2020) (“Because there is no evidence showing that the cane is
medically required or law requiring an ALJ to consider the impact of a non-required device, the
ALJ did not err in failing to discuss the medical necessity of a cane or include any cane-related
limitation in his RFC assessment.”) (internal quotation marks omitted).
                                                  6
         Case 1:19-cv-03433-TJS Document 20 Filed 02/23/21 Page 7 of 7




        For the reasons set forth herein, Bruce P.’s Motion for Summary Judgment (ECF No. 16)
will be DENIED, and the Commissioner’s Motion for Summary Judgment (ECF No. 19) will be
GRANTED. The Clerk is directed to CLOSE this case. Despite the informal nature of this letter,
it should be flagged as an opinion. An implementing Order follows.

                                                  Sincerely yours,

                                                         /s/
                                                  Timothy J. Sullivan
                                                  United States Magistrate Judge




                                              7
